Citation Nr: 9932399	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether a reduction in the rating for optic nerve cupping 
with light sensitivity status post laceration of the left 
eyelid, from 10 percent disabling to noncompensable, was 
proper. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1986 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which formalized a reduction in the 
evaluation for the veteran's service-connected optic nerve 
cupping with light sensitivity, status post laceration of the 
left eyelid, from 10 percent disabling to 0 percent 
(noncompensable), effective from September 1997.  

When this case was certified for appeal to the Board, it 
included three additional issues.  Those issues were (1) 
entitlement to an increased rating for low back pain, 
currently rated as 20 percent disabling; (2) entitlement to 
an increased rating for bilateral knee degenerative joint 
disease, currently rated as 20 percent disabling; and (3) 
entitlement to an increased rating for bunionectomy 
osteotomies arthroplasties, toes 2 through 5, left foot, 
currently rated as 30 percent disabling.  The veteran 
withdrew those increased rating issues from appellate status 
in June 1999 when he appeared at the hearing before the 
undersigned member of the Board.  Thus, the only issue 
remaining on appeal is the propriety of the rating reduction 
for the left eye disability.

At the June 1999, the veteran raised an additional issue of 
entitlement to an increased rating for optic nerve cupping 
with light sensitivity, status post laceration of the left 
eyelid.  That issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a May 1993 rating decision, the RO granted service 
connection for optic nerve cupping, light sensitivity status 
post laceration, left eyelid, and a 10 percent evaluation was 
assigned, effective from September 1992.

3.  In July 1997, the RO proposed to reduce the evaluation 
for the veteran's for optic nerve cupping, light sensitivity, 
status post laceration of the left eyelid from 10 percent 
disabling to 0 percent; that proposal was based on evidence 
that included findings in a November 1996 VA examination 
report, which reflected corrected visual acuity to 20/20, 
bilaterally.
 
4.  In a July 1997 rating decision, the RO formalized the 
proposed reduction in the rating for optic nerve cupping, 
light sensitivity, status post laceration of the left eyelid 
from 10 percent to noncompensable, effective from September 
1, 1997, based, in part, on findings from the November 1996 
VA examination.  

5.  Prior to the November 1996 VA examination, evidence of 
record included a December 1994 VA examination report, which 
reflected corrected visual acuity to 20/20, and the veteran's 
service medical records, which reflected complaints of 
burning eyes and light sensitivity, but no loss of visual 
acuity.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
optic nerve cupping with light sensitivity status post 
laceration of the left eyelid, have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 
4.84a, Diagnostic Code 6009 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for optic nerve 
cupping with light sensitivity status post laceration of the 
left eyelid is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and no further development is required to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5107(a).  

In order for the VA to reduce certain service-connected 
disability ratings which have continued for 5 years or more 
at the same level, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied.  The entire record of examinations 
and the medical-industrial history must be reviewed to 
ascertain whether the recent examination is full and 
complete.  38 C.F.R. § 3.344(c).  Examinations less full and 
complete than those on which payments were authorized may not 
be used as a basis of reduction.  38 C.F.R. § 3.344.  The 
duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
For disability ratings in effect for less than 5 years, 
however, the provisions of 38 C.F.R. § 3.344(a) and (b) are 
inapplicable.  Additionally, in any rating reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id., see 38 C.F.R. §§ 4.2, 
4.10.  

A claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless the Board concludes 
that the preponderance of the evidence weighs in favor of the 
rating reduction.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).

The veteran was granted service connection for optic nerve 
cupping with light sensitivity, status post laceration of the 
left eyelid in a May 1993 rating decision.  A 10 percent 
evaluation was assigned, effective from September 1992.  That 
decision was based on the veteran's service medical records, 
which contain a March 1992 medical report with an assessment 
of large optic nerve cupping, light sensitivity, and 
inability to keep eyelids open.  The veteran complained that 
his eyes would burn and water after reading, and he also 
complained of decreased distance and near vision.  There was 
no reported loss of visual acuity.  The veteran's service 
medical records also show that in November 1989 the veteran 
lacerated the right eyelid.  

The veteran was assigned a 10 percent evaluation for optic 
nerve cupping with light sensitivity, status post laceration 
of the left eyelid, pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6009.  This code sets forth the rating criteria for an 
unhealed injury of the eye.  Such injuries are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  This is also the 
minimum rating during active pathology.  

In November 1994, the veteran filed a claim for an increased 
evaluation for his left eye disability.  He underwent a VA 
examination for his eyes in December 1994, which revealed 
20/20 visual acuity, bilaterally, corrected.  The left eye 
was 20/20 uncorrected, and the right eye was 20/30 
uncorrected, for near vision.  There was no diplopia, and no 
visual field deficit.  The diagnosis included status post eye 
trauma to the right side, and physiologically enlarged optic 
nerve heads, with no residuals.  In November 1996, the 
veteran underwent another VA examination for his eyes, and 
was noted to have a history of trauma to his right eye.  His 
bilateral corrected vision was 20/20.  The diagnosis was 
refractive error, no evidence of glaucoma, and status post 
laceration of his right lower lid.  

Based on the evidence in the November 1996 VA examination 
report, in a July 1997 rating decision the RO proposed to 
reduce the evaluation for the veteran's optic nerve cupping 
with light sensitivity status post laceration of the left 
eyelid, from 10 percent disabling to noncompensable.  The RO 
noted that such a reduction would have no effect on the 
veteran's combined disability rating at that time, which was 
60 percent.  In July 1997, the veteran disagreed with the 
proposed reduction.  He claimed that he still had problems 
with his eyes, as light caused his eyes to burn, and he would 
develop strong headaches.

In July 1997, the RO issued a rating decision that 
implemented the proposed reduction from 10 percent to 
noncompensable, effective from September 1, 1997.  The RO 
noted that as the rating reduction had no effect on the 
veteran's combined disability evaluation of 60 percent, and 
did not result in a reduction or discontinuance of 
compensation payments, the provisions of 38 C.F.R. 
§ 3.105(e), regarding notice and opportunity to present 
evidence, were not applicable.  The bases cited for the RO's 
rating reduction were as follows:  the veteran had corrected 
visual acuity to 20/20, bilaterally; there was no active 
disease process or pathology; and the scar of the right 
eyelid was barely noticeable and caused no visual deficits.

In his substantive appeal in September 1997, the veteran 
stated that ever since his eye injury in service he had 
experienced headaches associated with his light sensitivity.  
He maintained that he should be entitled to a disability 
evaluation of 20 or 30 percent.  In the June 1999 hearing 
before the undersigned Member of the Board, the veteran 
testified that he cut his left eye during service when he was 
in the field training.  He indicated that since that time, he 
has experienced problems with his eyes, including burning and 
light sensitivity.  He also testified that he experienced 
headaches, which he believed were due to his eye disability.

Initially, the Board notes that the 10 percent evaluation for 
optic nerve cupping with light sensitivity, status post 
laceration of the left eyelid, was in effect from September 
5, 1992 to September 1, 1997, which is less than five years.  
As such, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability evaluations are 
inapplicable. 

The Board has reviewed the veteran's entire medical history 
with respect to the veteran's optic nerve cupping with light 
sensitivity status post laceration of the left eyelid, as 
summarized above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 
421-421, citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The Board concludes that the above-cited 
examinations were less than full and complete, in that they 
do not appear to specifically address the veteran's service-
connected disability.  Further, the Board finds that evidence 
present at the time of the July 1997 rating reduction did not 
reflect an actual improvement in the veteran's left eye 
disability, such that a rating reduction from 10 percent to 
noncompensable was warranted under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  See also 38 C.F.R. §§ 4.10, 4.13; 
Brown, 5 Vet. App. at 420-421; Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992) (there must be a finding of 
material improvement in the disability in the context of the 
applicable rating criteria).  

Specifically, the Board notes that each of the VA 
examinations of record following the original grant of 
service connection are silent for any findings as to a left 
eye laceration.  Rather, the examinations refer to a scar 
near the veteran's right eye, which, based on a review of the 
veteran's service medical records, appears to have resulted 
from a separate injury, which is not service-connected.  
Additionally, the July 1997 decision that effectuated a 
reduction in the veteran's disability rating lists corrected 
visual acuity to 20/20 as among the reasons for reducing the 
veteran's left eye disability rating.  The Board finds visual 
acuity is not a proper basis for reducing the veteran's 
disability rating because the veteran's service-connected 
disability does not include impaired visual acuity.  Further, 
the veteran's corrected visual acuity has consistently been 
20/20 and, as such, may not be a basis for improvement in the 
veteran's service-connected disability.  Furthermore, the 
examinations on which the RO based the rating reduction do 
not discuss the veteran's complaints of light sensitivity and 
burning sensation.  

Although the December 1994 VA examination noted enlarged 
optic nerve heads with no residuals, the cited medical 
examinations do not disclose an actual change in disability.  
In short, the evidence of record at the time of the July 1997 
rating reduction does not support a finding that there was 
sustained improvement in the veteran's left eye disability.  
Consequently, restoration of a 10 percent evaluation for 
optic nerve cupping with light sensitivity, status post 
laceration of the left eyelid, is warranted and the appeal is 
granted.







ORDER

Restoration of a 10 percent evaluation for optic nerve 
cupping with light sensitivity, status post laceration of the 
left eyelid, is granted subject to the provisions governing 
the payment of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

